AGIC Convertible & Income FundAnnual Shareholder August 31, 2012Meeting Results The Fund held its annual meeting of shareholders on July 19, 2012. Common/Preferred Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Deborah A. DeCotis – Class III to serve until the Annual Meeting for the 2014-2015 fiscal year Re-election of John C. Maney† – Class III to serve until the Annual Meeting for the 2014-2015 fiscal year The other members of the Fund’s Board of Trustees at the time of the meeting, namely Ms. Deborah A. DeCotis and Messrs. Bradford K. Gallagher, James A. Jacobson*, William B. Ogden, IV, and Alan Rappaport* continued to serve as Trustees of the Fund. †Interested Trustee *Preferred Shares Trustee
